Citation Nr: 1731509	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic sleep disability, to include obstructive sleep apnea.

2.  Entitlement to an evaluation in excess of 30 percent for cervical degenerative disc disease.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to March 2000.

This issue of entitlement to service connection for a sleep disability is before the Board of Veterans' Appeals (Board) following Board Remands in March 2013 and December 2016.  This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  The issues of entitlement to increased ratings for service-connected cervical spine disability and erectile dysfunction come comes before the Board on appeal from rating decision dated in March 2016 and August 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 30 percent for cervical degenerative disc disease) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of obstructive sleep apnea at any time during the appeal period; competent evidence indicates that the Veteran's sleep impairment symptoms are symptoms of service-connected PTSD and medical diagnoses.

2.  There is no competent evidence of any deformity of the penis at any time during the appeal period.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a chronic sleep disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met at any time during the appellate period.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's March 2013 Remand, the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case.  Pursuant to the Board's December 2015 Remand, the AOJ scheduled the Veteran for a VA examination to determine the nature and etiology of any sleep disorder.  Pursuant to the Board's December 2016 Remand, the AOJ scheduled the Veteran for an additional VA examination to specifically determine the nature and etiology of any sleep disorder and to commend whether a sleep disorder exists which is separate and apart from symptoms of the Veteran's other service-connected disabilities.  The AOJ also readjudicated the Veteran's claim and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2013, December 2015, and December 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This information was also included with the Veteran's Application for Disability Compensation and Related Compensation Benefits form submitted in July 2016.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a chronic sleep disability.  The Veteran reported that he started to experience and began treatment for insomnia in February 1993.  In July 2010, the Veteran stated that his sleep disorder/insomnia was a secondary impairment from his traumatic brain injury (TBI).  The Veteran testified in November 2012 that he was taking medication to help with his sleep due to pain.  The Veteran testified in December 2014 that he was unable to fall asleep and stay asleep, that he could not confirm the results of his sleep study but that when he went to see a VA specialist the week prior, the specialist spoke as if it was documented that he had sleep apnea.     

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's service treatment records indicate that in February 1993, the Veteran presented with complaints of insomnia and black outs.  The Veteran stated that the two black outs started that past weekend with no warning and were each about 3 to 4 minutes duration.  The Veteran noted that he had been under a lot of stress, had tried cold medications to sleep, and could sleep in short naps - about 30 minutes at a time.  Assessment was "? blackouts, insomnia."  Later that month, the Veteran presented with complaint of insomnia and noted that he was having difficulty focusing on everyday duties; assessment was insomnia.  In January 1996, the Veteran complained of back pain for two months and noted that it had recently involved getting sleep.  On Report of Medical History completed by the Veteran in October 1996 for the purpose of a Medical Evaluation Board, he noted frequent trouble sleeping and further noted sleep problems secondary to back pain.  In September 1998, the Veteran reported a terrible headache for two to three days duration and that the prior night, he could not sleep.  On Report of Medical History completed by the Veteran in July 1999 for the purpose of a Medical Evaluation Board, he noted frequent trouble sleeping and further noted that he was averaging two or three hours of sleep because of back spasms.  An undated medical record indicates that the Veteran had sleep problems and used medication one to two times per week with good success.  

The Veteran underwent VA traumatic brain injury (TBI) examination in March 2010 at which time he reported sleep disturbance three to four nights per week including difficulty falling asleep, staying asleep, and early awakening.  The Veteran reported talking Zolpidem 10 mg one pill orally once daily at bedtime for treatment of insomnia.  After physical and mental examination, the Veteran was diagnosed as having TBI with residuals that included subjective symptom of insomnia that mildly interferes with work, family, and other close relationships.  

The Veteran underwent VA spine examination in June 2010 at which time the examiner noted that the Veteran stated that during flare-ups, he had difficulty sleeping; however, he also complained of difficulty sleeping due to headaches and residuals of TBI.  The examiner found that the extent of difficulty sleeping or falling asleep due to the Veteran's lower back condition could not be differentiated and noted that the Veteran was unable to clearly explain.

The Veteran underwent an initial VA evaluation for PTSD in August 2012 at which time he reported that he slept an average of three hours per night.  The examiner indicated that the Veteran had persistent symptoms of increased arousal including difficulty falling or staying asleep.  

The Veteran underwent a sleep study in May 2013.  Interpretation was that the study did not demonstrate significant sleep apnea and that other potential causes of the Veteran's symptoms should be considered.  

The Veteran underwent VA examination in May 2014 at which time the examiner acknowledged that the Veteran did not have sleep apnea, that the Veteran was tested in August 2013 and that the interpretation was that the study did not demonstrate significant sleep apnea.  In March 2016, a VA examiner provided an opinion that the Veteran did not have a diagnosis of obstructive sleep apnea by May 2013 sleep study.    

In a July 2014 psychology note, the psychologist states, "It appears that his insomnia ... [is] related to his excessive use of pain medication." 

The Veteran underwent VA mental disorders examination in March 2016 at which time his PTSD symptoms included chronic sleep impairment.  The examiner, a VA psychiatrist, stated, "I do believe the patient likely has low grade depressive problems that could be contributing to some of his difficulties, including insomnia."  The examiner opined, 

[T]he most prominent or active etiologic contributor to his insomnia is his ongoing and chronic pain problems.  However, insomnia issues are also very common with mood related problems and posttraumatic stress disorder.  I do not believe that the patient has an independent insomnia diagnosis as the insomnia is far more likely to be secondary to combination of either the chronic pain problems, depressive problems, and/or posttraumatic stress mental health diagnosis.  This examiner is not able to determine without speculation which one is more likely but I would speculate that the pain is the more likely to be the prominent issue in the context of the various contributing factors to insomnia.  

In March 2016, a VA examiner noted that the Veteran had a sleep study in May 2013 and that study did not show obstructive sleep apnea.  The examiner noted that the "AHI" was only 0.3 which fails to confirm obstructive sleep apnea. 

The Veteran underwent VA examination in January 2017 at which time he reported having sleep difficulties including insomnia.  The examiner noted that he reviewed the sleep study performed in May 2013 and determined that the Veteran did not have findings, signs, or symptoms attributable to sleep apnea.  The examiner noted that the Veteran was service-connected for PTSD, TBI, and spinal arthritis, all of which may contribute to sleep issues.  

In this case, the medical evidence indicates that the Veteran does not have a diagnosis of sleep apnea.  In addition, the most probative medical evidence indicates that there is no independent insomnia diagnosis.  Thus, the most competent evidence shows that the Veteran's problems sleeping are attributed to his already service-connected conditions; and as such, they have been considered in evaluation of those disabilities.    

The Board must also consider the Veteran's own opinion that he has chronic sleep impairment separate and apart from service-connected disabilities.  In this case, the Board does not find him competent to provide such an opinion as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

At the outset, it is noted that the Veteran is in receipt of special monthly compensation pursuant to the provisions of 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  As such, that matter is not at issue herein.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for erectile dysfunction.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's erectile dysfunction is rated by analogy under the diagnostic code for an unlisted genitourinary disability and a penis deformity. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Deformity of the penis with the loss of erectile power warrants a 20 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

The Veteran underwent VA examination in August 2016 at which time he was diagnosed as having erectile dysfunction.  On physical examination, the penis, testes, and epididymis were normal.  The examiner noted that the Veteran's erectile dysfunction did not impact the Veteran's ability to work.

Having considered the competent medical evidence of record, the Board concludes that a compensable disability rating for the Veteran's erectile dysfunction is not warranted for any time covered by this appeal.  Although the medical evidence of record shows that the Veteran experiences erectile dysfunction, as noted, this has been compensated by the special monthly compensation for the loss of use of a creative organ.  For the Veteran to warrant a higher disability rating, 38 C.F.R. § 4.115b, Diagnostic Code 7522 requires a deformity of the penis and loss of erectile power.  

The Board notes that on his notice of disagreement with the August 2016 rating decision, he noted that he was not the man he once was and indicated "s[i]z[e], power, etc."  Thus, to the extent that the Veteran argues that a change in penis size is tantamount to penis deformity, this was not verified on examination.  

Accordingly, the criteria for a compensable disability rating based on deformity of the penis with loss of erectile power have not been met for any portion of the rating period on appeal. 
    
The discussion above reflects that the symptoms of the Veteran's erectile dysfunction are contemplated by the applicable rating criteria.  The effects of his disability, including loss of erectile power have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a chronic sleep disability, to include obstructive sleep apnea, is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.


REMAND

The Veteran's service-connected cervical spine disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating; unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating; and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.

The Veteran underwent VA examination in March 2016 at which time he complained of left leg numbness which the examiner found was unrelated to the Veteran's neck condition.  The Veteran reported flare ups of stiffness and sharp pain which resolves with rest.  Physical examination demonstrated forward flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 15 degrees.  Pain was noted with all motion.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tender or pain on palpation; specifically there was tenderness along occiput and trapezius muscle along cervical spine.  On repetitive testing forward flexion was to 10 degrees, extension was to 5 degrees, right lateral flexion was to 7 degrees, left lateral flexion was to 10 degrees, right lateral rotation was to 10 degrees, and left lateral rotation was to 5 degrees.  Functional loss was caused by pain and fatigue.  The Veteran also had muscle spasm, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The examiner noted additional contributing factors of disability included stiffness and headache and interfere with sitting.  Muscle strength, reflex, and sensory examinations were normal.  There were reportedly no signs or symptoms due to radiculopathy, no evidence of ankylosis, and no intervertebral disc syndrome.  The examiner noted that the Veteran used a constant brace.  The examiner noted that the Veteran noticed two episodes in left hand of tremor one month prior lasting a few seconds.  The examiner opined that it was at least as likely as not related to his neck pain "at this point."

Initially, the Board notes that remand is required in order to provide an adequate examination wherein the examiner expressly comments on both active and passive range of motion of the cervical spine.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, although the March 2016 opined that left hand tremor was attributable to the Veteran's neck pain, no neurological deficits were noted on examination.  Thus, the Veteran's claimed left hand tremor should be more adequately addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA spine examination with an examiner with expertise in cervical spine disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  

In accordance with the latest worksheets for rating cervical spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  This must include range of motion testing in active and passive motion.  A complete rationale for any opinions expressed must be provided. 

The examiner is also asked to address the March 2016 VA examiner's opinion that a left hand tremor is attributable to the Veteran's neck pain.  If the examiner is not in agreement as to the March 2016 examiner's conclusion, this should be indicated and an explanation should be provided. 

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


